Citation Nr: 0843342	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to July 1976 and from September 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board denied the veteran's 
appeal in August 2007.  The veteran appealed the August 2007 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2008 Order, the Court 
granted a Partial Joint Motion for Remand filed by the 
parties and remanded the aforementioned issue.  The case was 
thereafter returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in September 2003.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).

Although correspondence from the RO to the veteran dated in 
September 2003 discussed the "duty to notify" provisions of 
VCAA and the evidence needed to substantiate his claim for an 
increased rating, the letter did not discuss the need to 
submit evidence that showed the effect of the disability on 
the claimant's employment and daily life.  Additionally, the 
letter did not discuss the specific criteria listed in 
Diagnostic Code 5276 required for an increased rating for 
flat feet.  Therefore, the Board finds appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of the claim is provided.

The Board notes that the veteran has not received a VA 
examination for compensation purposes since October 2003.  VA 
has a duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The veteran should be afforded a 
VA examination which describes the impact of his service 
connected disability on his employment and daily life.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are fully complied with and 
satisfied.

Specifically, the AMC/RO should send the 
veteran a letter which details the need 
for him to show a worsening or increase in 
severity of his disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include the rating criteria set out 
by 38 C.F.R. § 4.71a Diagnostic Code 5276 
(2008).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the veteran in connection with 
his claimed disorder since November 2005.  
After the veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file; the 
veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the bilateral flat foot 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

The physician should respond to the 
following: In reporting the results of 
range of motion testing in degrees, the 
physician should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.

The examiner is specifically requested to 
identify all disabilities of the lower 
extremities, whether service connected or 
not.  The examiner is to indicate which 
of the following paragraphs (A, B, C, or 
D) best describes the symptoms 
attributable solely to his bilateral flat 
foot disorder and not to any other 
disorder that is not service connected, 
such as peripheral neuropathy or gout:

A)  Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances;

B)  Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities;

C)  Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and 
use of the feet; or

D)  Mild; symptoms relieved by built-up 
shoe or arch support.

Additionally, the examiner should offer 
an opinion regarding the effect that the 
veteran's service connected bilateral 
flat foot disorder alone has on his 
employability and activities of daily 
life.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (concerning staged 
ratings).  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





